            Case 1:19-cv-12546-LTS Document 25 Filed 02/24/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                             )
TAFARI BEY,                                  )
                                             )
               Plaintiff,                    )
                                             )
               v.                            )        Civil Action No. 19-12546-LTS
                                             )
OFFICER LEAHY BADGE #3188,                   )
                                             )
               Defendant.                    )
                                             )


                               FINAL ORDER OF DISMISSAL

        In accordance with Order dated February 24, 2021, dismissing this action for the reasons

stated therein, it is hereby ORDERED that the above-captioned matter is dismissed in its

entirety.



Date: 2/24/2021                                     By the Court,

                                                    /s/ Maria Simeone
                                                    Deputy Clerk
